DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 04/12/2022. 
The application has claims 1-20 present. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  7/11/2022 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities: It is improperly dependent on claim 18 being that it is a non-transitory medium and claim 18 is a method claim. Appropriate correction is required.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of statutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,301,617. Although the claims at issue are not identical, they are not patentably distinct from each other and are anticipated by the claims in patent ‘617. Claim mapping is shown below.


Instant application
Patent #11,301,617
1. A computing system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing system to perform: receiving, by a central controller engine, a tenant request associated with user data, the user data including first data, the tenant request including a request to stream the first data to a user device, the first data including a first set of records; sending an initial request, by the central controller engine based on the tenant request, to a first service provider interface (SPI) integrated into a first service, the first SPI being configured to operate on the first data in a first datastore associated with the first service, the first SPI including a common pagination component configured to obtain the first data as a data stream from the first datastore, buffer a first page of records of the first data as received into a first buffer of the first SPI, the first page of records of the first data being a first portion of the first set of records, and buffer a second page of records of the first data as received into a second buffer of the first SPI, the second page of records of the first data being a second portion of the first set of records; obtaining, by the common pagination component of the first SPI, the first page of records of the first data as a data stream from the first datastore; buffering, by the common pagination component of the first SPI, the first page of records of the first data in the first buffer as the records of the first page of records of the first data are being streamed from the first datastore; buffering, by the common pagination component of the first SPI, the second page of records of the first data in the second buffer as the records of the second page of records of the first data are being streamed from the first datastore; providing, by the common pagination component of the first SPI, the first page of records of the first data to the central controller engine; receiving, by the central controller engine, the first page of records of the first data; sending a subsequent request, by the central controller engine, to the first SPI when the first page of records of the first data has been fully received to request the second page of records of the first data to the central controller engine; storing, by the central controller engine, the first page of records of the first data; and providing, by the central controller engine, the first page of records of the first data as a data stream to the user device.

2. The computing system of claim 1, wherein the first page of records of the first data is provided to the central controller engine by the common pagination component of the first SPI in response to a first fetch request from the central controller engine.

3. The computing system of claim 1, wherein the instructions further cause the system to perform: providing, by the common pagination component of the first SPI, the second page of records of the first data to the central controller engine in response to the central controller engine sending the subsequent request; storing, by the central controller engine, the second page of records of the first data; and providing, by the central controller engine, the second page of records of the first data as a data stream to the user device.


4. The computing system of claim 3, wherein the second page of records of the first data is provided to the central controller engine by the common pagination component of the first SPI in response to a second fetch request from the central controller engine.

5. The computing system of claim 3, wherein the providing the second page of records of the first data is based on an identifier of the second buffer of the first SPI, the identifier being included in the first page of records of the first data.

6. The computing system of claim 1, wherein the obtaining the first page of records of the first data from the first datastore comprises: pushing, by the first service, the first page of records of the first data from the first datastore to the first buffer of the first SPI.

7. The system of claim 1, wherein the providing the first page of records of the first data to the central controller engine comprises: pulling, by the central controller engine, the first page of records of the first data from the first buffer of the first SPI to a datastore of the central controller engine.

8. The computing system of claim 3, wherein the instructions further cause the system to perform: detecting an error associated with the second page of records of the first data; and reinitiating the providing, by the common pagination component of the first SPI, the second page of records of the first data to the central controller engine.

9. The computing system of claim 1, wherein the user data includes second data, and wherein the instructions further cause the system to perform: sending another request, by the central controller engine based on the tenant request, to a second SPI integrated into a second service, the second SPI being configured to operate on the second data in a second datastore associated with the second service, the second SPI including the common pagination component configured to obtain the second data as a data stream from the second datastore, buffer a first page of records of the second data as received into a first buffer of the second SPI, the first page of records of the second data being a third portion of the first set of records, and buffer a second page of records of the second data as received into a second buffer of the second SPI, the second page of records of the second data being a fourth portion of the first set of records; obtaining, by the common pagination component of the SPI, a first page of records of the second data as a data stream from the second datastore; buffering, by the common pagination component of the second SPI, the first page of records of the second data in the first buffer of the second SPI as the records of the first page of records of the second data are being streamed from the second datastore; buffering, by the common pagination component of the second SPI, the second page of records of the second data in the second buffer as the records of the second page of records of the second data are being streamed from the second datastore; providing, by the common pagination component of the second SPI, the first page of records of the second data to the central controller engine; storing, by the central controller engine, the first page of records of the second data; and providing, by the central controller engine, the first page of records of the second data as a data stream to the user device.

10. A method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions, the method comprising: receiving, by a central controller engine, a request associated with user data, the user data including first data, the request including a request to stream the first data to a user device, the first data including a first set of records; sending an initial request, by the central controller engine based on the request, to a first service provider interface (SPI) integrated into a first service, the first SPI being configured to operate on the first data in a first datastore associated with the first service, the first SPI including a common pagination component configured to obtain the first data as a data stream from the first datastore, buffer a first page of records of the first data as received into a first buffer of the first SPI, the first page of records of the first data being a first portion of the first set of records, and buffer a second page of records of the first data as received into a second buffer of the first SPI, the second page of records of the first data being a second portion of the first set of records; obtaining, by the common pagination component of the first SPI, the first page of records of the first data as a data stream from the first datastore; buffering, by the common pagination component of the first SPI, the first page of records of the first data in the first buffer as the records of the first page of records of the first data are being streamed from the first datastore; buffering, by the common pagination component of the first SPI, the second page of records of the first data in the second buffer as the records of the second page of records of the first data are being streamed from the first datastore; providing, by the common pagination component of the first SPI, the first page of records of the first data to the central controller engine; receiving, by the central controller engine, the first page of records of the first data; sending a subsequent request, by the central controller engine, to the first SPI when the first page of records of the first data has been fully received to request the second page of records of the first data to the central controller engine; storing, by the central controller engine, the first page of records of the first data; and providing, by the central controller engine, the first page of records of the first data as a data stream to the user device.

11. The method of claim 10, wherein the first page of records of the first data is provided to the central controller engine by the common pagination component of the first SPI in response to a first fetch request from the central controller engine.

12. The method of claim 10, further comprising: providing, by the common pagination component of the first SPI, the second page of records of the first data to the central controller engine in response to the central controller engine sending the subsequent request; storing, by the central controller engine, the second page of records of the first data; and providing, by the central controller engine, the second page of records of the first data as a data stream to the user device.


13. The method of claim 12, wherein the second page of records of the first data is provided to the central controller engine by the common pagination component of the first SPI in response to a second fetch request from the central controller engine.

14. The method of claim 12, wherein the providing the second page of records of the first data is based on an identifier of the second buffer of the first SPI, the identifier being included in the first page of records of the first data.

15. The method of claim 10, wherein the obtaining the first page of records of the first data from the first datastore comprises: pushing, by the first service, the first page of records of the first data from the first datastore to the first buffer of the first SPI.

16. The method of claim 10, wherein the providing the first page of records of the first data to the central controller engine comprises: pulling, by the central controller engine, the first page of records of the first data from the first buffer of the first SPI to a datastore of the central controller engine.

17. The method of claim 10, further comprising: detecting an error associated with the second page of records of the first data; and reinitiating the providing, by the common pagination component of the first SPI, the second page of records of the first data to the central controller engine.

18. The method of claim 10, further comprising: sending another request, by the central controller engine based on the request, to a second SPI integrated into a second service, the second SPI being configured to operate on the second data in a second datastore associated with the second service, the second SPI including the common pagination component configured to obtain the second data as a data stream from the second datastore, buffer a first page of records of the second data as received into a first buffer of the second SPI, the first page of records of the second data being a third portion of the first set of records, and buffer a second page of records of the second data as received into a second buffer of the second SPI, the second page of records of the second data being a fourth portion of the first set of records; obtaining, by the common pagination component of the SPI, a first page of records of the second data as a data stream from the second datastore; buffering, by the common pagination component of the second SPI, the first page of records of the second data in the first buffer of the second SPI as the records of the first page of records of the second data are being streamed from the second datastore; buffering, by the common pagination component of the second SPI, the second page of records of the second data in the second buffer as the records of the second page of records of the second data are being streamed from the second datastore; providing, by the common pagination component of the second SPI, the first page of records of the second data to the central controller engine; storing, by the central controller engine, the first page of records of the second data; and providing, by the central controller engine, the first page of records of the second data as a data stream to the user device.

19. A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: receiving, by a central controller engine, a request associated with user data, the user data including first data, the request including a request to stream the first data to a user device, the first data including a first set of records; sending an initial request, by the central controller engine based on the request, to a first service provider interface (SPI) integrated into a first service, the first SPI being configured to operate on the first data in a first datastore associated with the first service, the first SPI including a common pagination component configured to obtain the first data as a data stream from the first datastore, buffer a first page of records of the first data as received into a first buffer of the first SPI, the first page of records of the first data being a first portion of the first set of records, and buffer a second page of records of the first data as received into a second buffer of the first SPI, the second page of records of the first data being a second portion of the first set of records; obtaining, by the common pagination component of the first SPI, the first page of records of the first data as a data stream from the first datastore; buffering, by the common pagination component of the first SPI, the first page of records of the first data in the first buffer as the records of the first page of records of the first data are being streamed from the first datastore; buffering, by the common pagination component of the first SPI, the second page of records of the first data in the second buffer as the records of the second page of records of the first data are being streamed from the first datastore; providing, by the common pagination component of the first SPI, the first page of records of the first data to the central controller engine; receiving, by the central controller engine, the first page of records of the first data; sending a subsequent request, by the central controller engine, to the first SPI when the first page of records of the first data has been fully received to request the second page of records of the first data to the central controller engine; storing, by the central controller engine, the first page of records of the first data; and providing, by the central controller engine, the first page of records of the first data as a data stream to the user device.

20. The non-transitory computer readable medium of claim 18 comprising further instructions that, when executed, cause one or more processors to perform: sending another request, by the central controller engine based on the request, to a second SPI integrated into a second service, the second SPI being configured to operate on the second data in a second datastore associated with the second service, the second SPI including the common pagination component configured to obtain the second data as a data stream from the second datastore, buffer a first page of records of the second data as received into a first buffer of the second SPI, the first page of records of the second data being a third portion of the first set of records, and buffer a second page of records of the second data as received into a second buffer of the second SPI, the second page of records of the second data being a fourth portion of the first set of records; obtaining, by the common pagination component of the SPI, a first page of records of the second data as a data stream from the second datastore; buffering, by the common pagination component of the second SPI, the first page of records of the second data in the first buffer of the second SPI as the records of the first page of records of the second data are being streamed from the second datastore; buffering, by the common pagination component of the second SPI, the second page of records of the second data in the second buffer as the records of the second page of records of the second data are being streamed from the second datastore; providing, by the common pagination component of the second SPI, the first page of records of the second data to the central controller engine; storing, by the central controller engine, the first page of records of the second data; and providing, by the central controller engine, the first page of records of the second data as a data stream to the user device.
1. A computing system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing system to perform: receiving, by a central controller engine, a request associated with user data, the user data including first data, the request including a request to stream the first data to a user device, the first data including a set of records; selecting, by the central controller engine based on the request, a first service provider interface (SPI) integrated into a first service, the first SPI being configured to operate on the first data in a first datastore associated with the first service, the first SPI including a common pagination component configured to obtain the first data as a data stream from the first datastore, buffer a first page of records of the first data as received into a first buffer of the first SPI, the first page of records of the first data being a first portion of the first set of records, and buffer a second page of records of the first data as received into a second buffer of the first SPI, the second page of records of the first data being a second portion of the first set of records; obtaining, by the common pagination component of the first SPI, the first page of records of the first data as a data stream from the first datastore; buffering, by the common pagination component of the first SPI, the first page of records of the first data in the first buffer as the records of the first page of records of the first data are being streamed from the first datastore; buffering, by the common pagination component of the first SPI, the second page of records of the first data in the second buffer as the records of the second page of records of the first data are being streamed from the first datastore; providing, by the common pagination component of the first SPI, the first page of records of the first data to the central controller engine; receiving, by the central controller engine, the first page of records of the first data; informing, by the central controller engine, the first SPI when the first page of records of the first data has been fully received to inform the first SPI that it can begin providing the second page of records of the first data to the central controller engine; storing, by the central controller engine, the first page of records of the first data; and providing, by the central controller engine, the first page of records of the first data as a data stream to the user device.

2. The computing system of claim 1, wherein the first page of records of the first data is provided to the central controller engine by the common pagination component of the first SPI in response to a first fetch request from the central controller engine.

3. The computing system of claim 1, wherein the instructions further cause the system to perform: providing, by the common pagination component of the first SPI, the second page of records of the first data to the central controller engine in response to the central controller engine informing the first SPI that the first page of records of the first data has been fully received; storing, by the central controller engine, the second page of records of the first data; and providing, by the central controller engine, the second page of records of the first data as a data stream to the user.

4. The computing system of claim 3, wherein the second page of records of the first data is provided to the central controller engine by the common pagination component of the first SPI in response to a second fetch request from the central controller engine.

5. The computing system of claim 3, wherein the providing the second page of records of the first data is based on an identifier of the second buffer of the first SPI, the identifier being included in the first page of records of the first data.

6. The computing system of claim 1, wherein the obtaining the first page of records of the first data from the first datastore comprises: pushing, by the first service, the first page of records of the first data from the first datastore to the first buffer of the first SPI.

7. The system of claim 1, wherein the providing the first page of records of the first data to the central controller engine comprises: pulling, by the central controller engine, the first page of records of the first data from the first buffer of the first SPI to a datastore of the central controller engine.

8. The computing system of claim 3, wherein the instructions further cause the system to perform: detecting an error associated with the second page of records of the first data; and reinitiating the providing, by the common pagination component of the first SPI, the second page of records of the first data to the central controller engine.

9. The computing system of claim 1, wherein the user data includes second data, and wherein the instructions further cause the system to perform: selecting, by the central controller engine based on the request, a second SPI integrated into a second service, the second SPI being configured to operate on the second data in a second datastore associated with the second service, the second SPI including the common pagination component configured to obtain the second data as a data stream from the second datastore, buffer a first page of records of the second data as received into a first buffer of the second SPI, the first page of records of the second data being a third portion of the first set of records, and buffer a second page of records of the second data as received into a second buffer of the second SPI, the second page of records of the second data being a fourth portion of the first set of records; obtaining, by the common pagination component of the SPI, a first page of records of the second data as a data stream from the second datastore; buffering, by the common pagination component of the second SPI, the first page of records of the second data in the first buffer of the second SPI as the records of the first page of records of the second data are being streamed from the second datastore; buffering, by the common pagination component of the second SPI, the second page of records of the second data in the second buffer as the records of the second page of records of the second data are being streamed from the second datastore; providing, by the common pagination component of the second SPI, the first page of records of the second data to the central controller engine; storing, by the central controller engine, the first page of records of the second data; and providing, by the central controller engine, the first page of records of the second data as a data stream to the user.



10. A method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions, the method comprising: receiving, by a central controller engine, a request associated with user data, the user data including first data, the request including a request to stream the first data to a user device, the first data including a set of records; selecting, by the central controller engine based on the request, a first service provider interface (SPI) integrated into a first service, the first SPI being configured to operate on the first data in a first datastore associated with the first service, the first SPI including a common pagination component configured to obtain the first data as a data stream from the first datastore, buffer a first page of records of the first data as received into a first buffer of the first SPI, the first page of records of the first data being a first portion of the first set of records, and buffer a second page of records of the first data as received into a second buffer of the first SPI, the second page of records of the first data being a second portion of the first set of records; obtaining, by the common pagination component of the first SPI, the first page of records of the first data as a data stream from the first datastore; buffering, by the common pagination component of the first SPI, the first page of records of the first data in the first buffer as the records of the first page of records of the first data are being streamed from the first datastore; buffering, by the common pagination component of the first SPI, the second page of records of the first data in the second buffer as the records of the second page of records of the first data are being streamed from the first datastore; providing, by the common pagination component of the first SPI, the first page of records of the first data to the central controller engine; receiving, by the central controller engine, the first page of records of the first data; informing, by the central controller engine, the first SPI when the first page of records of the first data has been fully received to inform the first SPI that it can begin providing the second page of records of the first data to the central controller engine; storing, by the central controller engine, the first page of records of the first data; and providing, by the central controller engine, the first page of records of the first data as a data stream to the user device.


11. The method of claim 10, wherein the first page of records of the first data is provided to the central controller engine by the common pagination component of the first SPI in response to a first fetch request from the central controller engine.

12. The method of claim 10, further comprising: providing, by the common pagination component of the first SPI, the second page of records of the first data to the central controller engine in response to the central controller engine informing the first SPI that the first page of records of the first data has been fully received; storing, by the central controller engine, the second page of records of the first data; and providing, by the central controller engine, the second page of records of the first data as a data stream to the user.

13. The method of claim 12, wherein the second page of records of the first data is provided to the central controller engine by the common pagination component of the first SPI in response to a second fetch request from the central controller engine.

14. The method of claim 12, wherein the providing the second page of records of the first data is based on an identifier of the second buffer of the first SPI, the identifier being included in the first page of records of the first data.

15. The method of claim 10, wherein the obtaining the first page of records of the first data from the first datastore comprises: pushing, by the first service, the first page of records of the first data from the first datastore to the first buffer of the first SPI.

16. The method of claim 10, wherein the providing the first page of records of the first data to the central controller engine comprises: pulling, by the central controller engine, the first page of records of the first data from the first buffer of the first SPI to a datastore of the central controller engine.

Similar language with the limitations of claim 8 of Pat ‘617









17. The method of claim 10, further comprising: selecting, by the central controller engine based on the request, a second SPI integrated into a second service, the second SPI being configured to operate on the second data in a second datastore associated with the second service, the second SPI including the common pagination component configured to obtain the second data as a data stream from the second datastore, buffer a first page of records of the second data as received into a first buffer of the second SPI, the first page of records of the second data being a third portion of the first set of records, and buffer a second page of records of the second data as received into a second buffer of the second SPI, the second page of records of the second data being a fourth portion of the first set of records; obtaining, by the common pagination component of the SPI, a first page of records of the second data as a data stream from the second datastore; buffering, by the common pagination component of the second SPI, the first page of records of the second data in the first buffer of the second SPI as the records of the first page of records of the second data are being streamed from the second datastore; 
buffering, by the common pagination component of the second SPI, the 
second page of records of the second data in the second buffer as the records 
of the second page of records of the second data are being streamed from the second datastore; providing, 
by the common pagination component of the second SPI, the first page of records of the second data to the central controller engine; storing, by the central controller engine, the first page of records of the second data; and providing, by the central controller engine, the first page of records of the second data as a data stream to the user.

18. A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: receiving, by a central controller engine, a request associated with user data, the user data including first data, the request including a request to stream the first data to a user device, the first data including a set of records; selecting, by the central controller engine based on the request, a first service provider interface (SPI) integrated into a first service, the first SPI being configured to operate on the first data in a first datastore associated with the first service, the first SPI including a common pagination component configured to obtain the first data as a data stream from the first datastore, buffer a first page of records of the first data as received into a first buffer of the first SPI, the first page of records of the first data being a first portion of the first set of records, and buffer a second page of records of the first data as received into a second buffer of the first SPI, the second page of records of the first data being a second portion of the first set of records; obtaining, by the common pagination component of the first SPI, the first page of records of the first data as a data stream from the first datastore; buffering, by the common pagination component of the first SPI, the first page of records of the first data in the first buffer as the records of the first page of records of the first data are being streamed from the first datastore; buffering, by the common pagination component of the first SPI, the second page of records of the first data in the second buffer as the records of the second page of records of the first data are being streamed from the first datastore; providing, by the common pagination component of the first SPI, the first page of records of the first data to the central controller engine; receiving, by the central controller engine, the first page of records of the first data; informing, by the central controller engine, the first SPI when the first page of records of the first data has been fully received to inform the first SPI that it can begin providing the second page of records of the first data to the central controller engine; storing, by the central controller engine, the first page of records of the first data; and providing, by the central controller engine, the first page of records of the first data as a data stream to the user device.

19. The non-transitory computer readable medium of claim 18 comprising further instructions that, when executed, cause one or more processors to perform: selecting, by the central controller engine based on the request, a second SPI integrated into a second service, the second SPI being configured to operate on the second data in a second datastore associated with the second service, the second SPI including the common pagination component configured to obtain the second data as a data stream from the second datastore, buffer a first page of records of the second data as received into a first buffer of the second SPI, the first page of records of the second data being a third portion of the first set of records, and buffer a second page of records of the second data as received into a second buffer of the second SPI, the second page of records of the second data being a fourth portion of the first set of records; obtaining, by the common pagination component of the SPI, a first 
page of records of the second data as a data stream from the second datastore; 
buffering, by the common pagination component of the second SPI, the first page of records of the second data in the first buffer of the second SPI as the records of the first page of records of the second data are being streamed from the second datastore; buffering, by the common pagination component of the second SPI, the second page of records of the second data in the second buffer as the records of the second page of records of the second data are being streamed from the second datastore; providing, by the common pagination component of the second SPI, the first 
page of records of the second data to the central controller engine; storing, by the central controller engine, the 
first page of records of the second data; and providing, by the central controller engine, the first page of records of the second data as a data stream to the user.



Allowable Subject Matter
Claims 1-20 are allowed over the prior art, however the claims are still rejected under Double Patenting. 

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-20 is/are allowed over the prior art primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.

The closes prior art of record are: 


Venkataraman US 20130097204 A1: teaches an interface between a multi-tenant database and a non-tenant-specific application instance such that the application instance sends data access commands to the module as if it is communicating with a single-tenant database. The module translates the non-tenant-specific data access command from the non-tenant-aware application into a multi-tenant data access command, as needed, without needing to alter the non-tenant specific application instance in any way. 

Adinolfi - US 20060235831 A1: teaches Forming and maintaining a multi-source multi-tenant data repository on behalf of multiple tenants. Information in the multi-source multi-tenant data repository is received from multiple sources. Different sources and different data quality enhancement processes may yield different values for attributes of the same referred entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144